Exhibit 10.3




NXP SEMICONDUCTORS N.V.
2019 OMNIBUS INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


This Performance Restricted Stock Unit Award Agreement (this “PSU Agreement”) is
made effective as of the date indicated in the grant summary in the Company’s
equity recordkeeping system (the “Date of Grant”), by and between NXP
Semiconductors N.V., a public limited liability company (naamloze vennootschap)
organized under the Laws of The Netherlands (the “Company”), and the recipient
of the grant (the “Participant”). Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the NXP Semiconductors N.V. 2019
Omnibus Incentive Plan (as may be amended from time to time, the “Plan”).
1.Grant of Performance Restricted Stock Units. The Company hereby grants to the
Participant, subject to all of the terms and conditions of this PSU Agreement
and the Plan, the number of performance restricted stock units (the “PSUs”)
evidencing a right to receive a target number of shares of Common Stock as
indicated in the grant summary in the Company’s equity recordkeeping system (the
“Target PSUs”), based on the Company’s achievement of the performance goals set
forth on Appendix A hereto (the “Performance Goals”). Shares of Common Stock
corresponding to the PSUs, if any, are to be delivered to the Participant only
after the Performance Goals have been achieved and certified as described in
Section 3 and the Participant has become vested in the PSUs pursuant to Section
4 below.
2.    Performance Period. For purposes of this PSU Agreement, the term
“Performance Period” shall refer to October 29, 2019 through October 28, 2022.
In the event of a Change of Control that occurs before October 28, 2022, the
Performance Period shall end on the date of the Change of Control, or another
date established at the discretion of the Committee (as defined below), and the
Share Delivery Factor (as defined below) shall be calculated on such basis.
3.    Performance Goals.
(a)    To the extent, if any, the applicable Performance Goals have been
achieved for the applicable Performance Period, and subject to the compliance
with the requirements of Section 4, the Participant will be entitled to receive
a number of shares of Common Stock equal to between 0 and 2.0 times (such
number, the “Share Delivery Factor”) the number of Target PSUs granted under
this PSU Agreement.
(b)    The Compensation Committee of the Company’s Board (the “Committee”)
shall, as soon as practicable following the last day of the applicable
Performance Period, and in any event prior to December 1, 2022, certify (i) the
extent to which the Performance Goals have been achieved, if at all, and (ii)
the number of shares of Common Stock, if any, which the Participant shall be
entitled to receive with respect to the PSUs granted under this PSU Agreement.
In the event the Share Delivery Factor equals zero, the PSUs granted under this
PSU Agreement shall be cancelled without the delivery of any shares of Common
Stock or other consideration. Such certification shall be final, conclusive and
binding on the Participant, and on all other persons, to the maximum extent
permitted by law.
4.     Vesting.
(a)    To the extent that the Performance Goals for the applicable Performance
Period have been achieved and certified in accordance with Section 3, a number
of PSUs granted under this PSU Agreement shall vest based on the applicable
Share Delivery Factor on October 28 ,2022 (the “Vesting Date”); provided that
the Participant remains in continuous employment with the Company or an
Affiliate thereof through the Vesting Date.


(b)    Except as set forth in Section 4(c) below, if the Participant’s
employment is terminated for any reason prior to the Vesting Date, then all
rights of the Participant with respect to PSUs that have not vested as of the
date of termination shall immediately terminate without notice and without any
compensation; provided, that upon the violation by the Participant of any
provision of the Plan or this PSU Agreement, the PSUs shall terminate effective
as of the date of such violation (rather than the date on which such violation
comes to the attention of the Company) and the Participant shall be required to
return to the Company the shares of Common Stock in respect of vested PSUs on an
after tax basis or an amount in cash equal to the fair market value of the
shares of Common Stock in respect of vested PSUs as of the date of the
Participant’s termination of employment. Any such unvested PSUs terminated
pursuant to this Section 4(b) shall be forfeited without payment of any
consideration, and neither the Participant nor any of the Participant’s
successors, heirs, assigns, or personal representatives shall thereafter have
any further rights or interests in such unvested PSUs.




1



--------------------------------------------------------------------------------




(c)    If (i) the Participant’s employment is terminated by the Company or any
of its direct and indirect subsidiaries or such other company as designated by
the Administrator (each an “Employing Company”) without the Participant being a
Bad Leaver or by the Participant for Good Reason, in either case within twelve
months following a Change of Control and (ii) the Participant executes and
delivers to the Employing Company (and does not revoke) a general release of
claims in a form satisfactory to the Administrator within sixty (60) days
following such termination (or such shorter period as may be specified by the
Employing Company in accordance with applicable law), then all unvested PSUs
shall immediately vest and shall be settled as soon as practicable after the
date of such termination of employment based on the Share Delivery Factor
calculated pursuant to Section 2.


Subject, and in addition, to the foregoing, if the Participant’s employment is
terminated (A) at the convenience of the Employing Company (which includes, but
is not limited to, in connection with a reduction in force), as determined by
the Administrator in its sole discretion, prior to the Vesting Date or (B) by
reason of the Retirement of the Participant, and, in either case, not under
circumstances giving rise to the Participant being a Bad Leaver or the Employing
Company terminating the Participant’s employment where the Participant is a Bad
Leaver and provided Participant executes and delivers to the Employing Company
(and does not revoke) a general release of claims as described in (c)(ii) above,
then the Pro-Rata Portion (as defined below) shall be eligible to vest on the
original Vesting Date, subject to the achievement and certification of the
Performance Goals as described in Section 3 and based on the applicable Share
Delivery Factor calculated pursuant to Section 3(a).


Subject, and in addition, to the foregoing, if the Participant’s employment is
terminated due to the Participant’s death, then all unvested PSUs shall be
eligible to vest on the original Vesting Date, subject to the achievement and
certification of the Performance Goals as described in Section 3 and based on
the applicable Share Delivery Factor calculated pursuant to Section 3(a).


(d)     For the purposes of this PSU Agreement, and notwithstanding any
provision of the Plan to the contrary:


(i).
“Bad Leaver” shall mean a Participant whose employment with an Employing Company
is terminated (A) following the Participant committing an act of theft, fraud,
serious misconduct or deliberate falsification of records in relation to his
duties for the Company or the Employing Company; (B) following the Participant
being convicted of or pleading guilty to a serious criminal offence (misdrijf)
relating to his or her duties for the Company or the Employing Company
(excluding any motoring or non-duty related minor offence), which act or
criminal offence referred to in (A) and/or (B) has a material adverse effect
upon the Company or the Employing Company; (C) with immediate effect because of
an urgent cause (dringende reden) as referred to in article 7:678 of the Dutch
Civil Code for cause; (D) a Participant materially violates the Company Code of
Conduct or similarly significant rule or policy of the Company or the Employing
Company; or (E) a Participant within the twelve (12) month period following the
termination of employment, directly or indirectly and in any capacity
whatsoever, engages in any activities in competition with the activities of any
of the Company, its Subsidiaries or its Affiliates, including the Participant
personally actively soliciting or personally actively endeavoring to entice away
or personally actively recruiting any employees of the Company, its Subsidiaries
or its Affiliates in said period.



(ii).
“Good Reason” shall have the meaning in the employment agreement between the
Participant and the Employing Company. If the Participant does not have an
employment agreement with the Employing Company in which Good Reason is defined,
“Good Reason” means, in the absence of the Participant’s written consent, any of
the following: (i) a material reduction by the Employing Company in the
Participant’s net base salary or target bonus (taking into account applicable
taxes and mandatory withholdings in the event of Participant’s geographical
relocation at the request of the Employing Company) unless the base salary or
target bonus of other employees or officers of the Company, any of its
Subsidiaries or the applicable Employing Company in a similar position is
reduced by a similar percentage or amount as part of cost reductions,
restructuring, or job grade alignment affecting all of the company or the
Participant’s Employing Company or business unit; or (ii) a material diminution
in the Participant’s duties or responsibilities (other than as a result of the
Participant’s physical or mental incapacity which impairs his or her ability to
materially perform his or her duties or responsibilities as confirmed by a
doctor reasonably acceptable to the Participant or his or her representative and
such diminution lasts only for so long as such doctor determines such incapacity
impairs the Participant’s ability to materially perform his or her duties or
responsibilities).





2



--------------------------------------------------------------------------------




(iii).
“Pro-Rata Portion” shall mean a number of PSUs equal to the product of (x) a
fraction, the numerator of which is the number of days the Participant was
employed by the Employing Company on and after the Date of Grant and the
denominator of which is the number of days between the Date of Grant and the
third anniversary of the Date of Grant, multiplied by (y) the number of PSUs
that would have otherwise vested on the applicable Vesting Date absent the
Participant’s termination of employment, with any fractional shares rounded to
the nearest whole number of shares.



By way of example, assume that (i) a participant is granted 300 PSUs on October
29, 2019 (the Date of Grant) which have a three-year cliff vest on October 28,
2022 and (ii) the participant terminates employment due to Retirement on April
29, 2020. The Pro-Rata Portion would equal 50 PSUs (300 PSUs multiplied by a
fraction, the numerator of which is 184 days and the denominator of which is
1,095 days).


(iv).
“Retirement” shall mean the Participant’s termination of employment with the
Company or the Employing Company where a Participant is eligible to receive an
immediate (early) retirement benefit under an (early) retirement plan of the
Employing Company in which the Participant was eligible to participate and in
accordance with the terms, conditions or guidelines of such plan or the Company
or the Employing Company applicable to the Participant; provided, that if the
Participant is resident in a country where neither the Company nor the Employing
Company sponsor such a plan, then “Retirement” shall be determined by the
Administrator in the context of local practice, including, but not limited to,
eligibility to participate in a retirement plan sponsored by a governmental
entity; provided, further, that if the Participant is resident in the United
States and is not party to an employment contract or agreement with the Company
or the Employing Company that provides for the terms and conditions of
“Retirement,” “Retirement” shall mean the Participant’s termination of
employment with the Company or the Employing Company following having both
attained five (5) years of service with the Employing Company and age fifty-five
(55).



5.     Settlement. Except as otherwise set forth in Section 4, the shares of
Common Stock underlying any PSUs that become vested in accordance with Section
4, if any, shall be delivered to the Participant as soon as practicable after
the Vesting Date (as applicable, the “Settlement Date”).


6.    Voting and Other Rights. The Participant shall have no rights of a
stockholder with respect to the PSUs (including the right to vote and the right
to receive distributions or dividends) unless and until shares of Common Stock
are issued in respect thereof in accordance with this PSU Agreement.


7.    PSU Agreement Subject to Plan. This PSU Agreement is made pursuant to all
of the provisions of the Plan, which is incorporated herein by this reference,
and is intended, and shall be interpreted in a manner, to comply therewith. In
the event of any conflict between the provisions of this PSU Agreement and the
provisions of the Plan, the provisions of this PSU Agreement shall govern. The
Participant hereby acknowledges receipt of a copy of the Plan. The Participant
hereby acknowledges that all decisions, determinations and interpretations of
the Administrator in respect of the Plan, this PSU Agreement and the PSUs shall
be final and conclusive.


8.    No Rights to Continuation of Employment; Discretionary Grant. Nothing in
the Plan or this PSU Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any Affiliate thereof or shall
interfere with or restrict the right of the Company or its Affiliates to
terminate the Participant’s employment at any time for any reason. The (value
of) PSUs granted to, or shares of Common Stock acquired in connection with the
vesting and settlement of the PSUs, under this PSU Agreement shall not be
considered as compensation in determining a Participant’s benefits under any
benefit plan of an Employing Company, including but not limited to, group life
insurance, long-term disability, family survivors, or any retirement, pension or
savings plan.


9.    Taxes. Any and all taxes, duties, levies, charges or social security
contributions (“Taxes”) which arise under any applicable national, state, local
or supra-national laws, rules or regulations, whether already effective on the
Date of Grant or becoming effective thereafter, and any changes or modifications
therein and termination thereof which may result for the Participant in
connection with this PSU Agreement (including, but not limited to, the grant of
the PSUs, the ownership of the PSUs and/or the delivery of any Common Stock
under this Plan, the ownership and/or the sale of any Common Stock acquired
under this PSU Agreement) shall be for the sole risk and account of the
Participant.




3



--------------------------------------------------------------------------------




10.    Governing Law and Forum. This PSU Agreement shall be governed by and
construed in accordance with the laws of The Netherlands, without giving effect
to the principles of conflicts of laws. Any dispute arising under or in
connection with this PSU Agreement shall be settled by the competent courts in
Amsterdam, The Netherlands.


11.    PSU Agreement Binding on Successors. The terms of this PSU Agreement
shall be binding upon the Participant and upon the Participant’s heirs,
executors, administrators, personal representatives, transferees, assignees and
successors in interest, and upon the Company and its successors and assignees,
subject to the terms of the Plan.


12.    No Assignment. Notwithstanding anything to the contrary in this PSU
Agreement, neither this PSU Agreement nor any rights granted herein shall be
assignable by the Participant.


13.    Insider Trading Rules; Certain Company Policies; Necessary Acts. Each
Participant shall comply with any applicable “insider trading” laws and
regulations, including the “NXP Semiconductor N.V. Insider Trading Policy,” the
Company Code of Conduct, and any restrictive covenant or intellectual property
assignment agreement to which the Participant is a party. The Participant hereby
agrees to perform all acts, and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this PSU Agreement,
including but not limited to all acts and documents related to compliance with
applicable securities and/or tax laws.


14.    Severability. Should any provision of this PSU Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
PSU Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original PSU Agreement. Moreover, if one or
more of the provisions contained in this PSU Agreement shall for any reason be
held to be excessively broad as to scope, activity, subject or otherwise so as
to be unenforceable, in lieu of severing such unenforceable provision, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by such judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.


15.    Addenda. The provisions of any addenda attached hereto are incorporated
by reference herein and made a part of this PSU Agreement. To the extent that
any provision in any such addenda conflicts with any provision set forth
elsewhere in this PSU Agreement (including, without limitation, any provisions
related to Taxes or the Settlement Date), the provision set forth in such
addenda shall control.


16.    Entire Agreement. This PSU Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof,
and supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof.


17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


18.    Acceptance. This PSU Agreement must be accepted by the Participant’s
electronic acceptance in the Company’s equity recordkeeping system or the
Participant will have no right to the PSU grant provided for in this PSU
Agreement. By accepting this PSU Agreement the Participant consents to the
electronic delivery through the Company’s equity recordkeeping system of all
documents related to this PSU grant. Please be informed that when you accept
these grants via the E*TRADE system (or such other system designated by the
Administrator) you consent to the processing, collection, storing and adapting
by the Company, its affiliates, or any entity administrating the Plan, your
grant, and/or your (rights to) any shares of Common Stock, of any personal data
relating to you (including, inter alia, name, address, personnel number and
position) for the sole purpose of your participation in the Plan. This data is
processed for purposes of administrating and executing the Plan in the broadest
sense. The Company or the Employing Company may transfer the data relating to
you to their Subsidiaries or Affiliates or any designated person located in the
United States for purposes of administrating, approving and executing the Plan
in the broadest sense. The United States does not provide an adequate level of
data protection for the above-mentioned purposes.


19.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.




4



--------------------------------------------------------------------------------






APPENDIX A


Performance Goals


1.
Share Delivery Factor.



(a)    The Share Delivery Factor will be based on the Company’s Relative TSR
Percentile Rank during the applicable Performance Period as follows:


Relative TSR Percentile Rank
Share Delivery Factor
<25%
0
25%
.5
50%
1.0
75%
2.0
>75%
2.0



(b)     If the Company’s Relative TSR Percentile Rank determined in accordance
with the chart set forth in Section 1(a) is between 25% and 75% during the
applicable Performance Period, the Share Delivery Factor will be calculated by
linear extrapolation using the data points in the chart set forth in Section
1(a) .


(c)    If the Company’s TSR is negative during the applicable Performance
Period, the maximum Share Delivery Factor is 1.0 regardless of Relative TSR
Percentile Rank.


2. Definitions.


(a)    “Relative TSR” means the TSR of the Company compared to the TSR of the
Peer Companies on a relative basis during the applicable Performance Period. The
Company and the Peer Companies ranked from highest to lowest according to their
respective TSRs during the applicable Performance Period will determine Relative
TSR. After this ranking, the percentile performance of the Company relative to
the Peer Companies will be determined using the Percentrank formula in Microsoft
Excel.
(b)    “TSR” means for the Company and each of the Peer Companies, the amount
determined by dividing (i) the Closing Average Share Value by (ii) the Opening
Average Share Value, and then subtracting one (1).
(c)    “Closing Average Share Value” means for the Company and each of the Peer
Companies, the average over the days in the Closing Average Period, of the
closing price of its common stock, multiplied by the Accumulated Shares for each
day during the Closing Average Period. In the case of a Change of Control of the
Company, the Closing Average Share Value of the Company shall be the per share
consideration paid by the acquiror of the Company, as determined by the
Committee in its sole discretion.


(d)     “Closing Average Period” means the twenty (20) trading days prior to and
including the last date of the applicable Performance Period.


(e)     “Opening Average Share Value” means for the Company and each of the Peer
Companies, the average over the days in the Opening Average Period of the
closing price of its common stock, multiplied by the Accumulated Shares for each
day during the Opening Average Period.


(f)    “Opening Average Period” means the twenty (20) trading days prior to
October 29, 2019.


(g)    “Accumulated Shares” means, for a given day, and for the Company or a
given Peer Company, the sum of (i) one share of common stock of the applicable
company, plus (ii) a cumulative number of shares of common stock purchased with
dividends declared on the common stock, assuming same day reinvestment of the
dividends into shares of common stock at the closing price on the ex-dividend
date, for ex-dividend dates during the applicable Performance Period or Opening
Average Period, as applicable.




5



--------------------------------------------------------------------------------





(h)    “Peer Companies” means the companies established by the Committee for
purposes of calculating TSR, to include Advanced Micro Devices, Inc.; Analog
Devices, Inc.; Applied Materials, Inc.; ASML Holding N.V.; Broadcom, Inc.;
Corning Incorporated; Infineon Technologies AG; Lam Research Corporation;
Marvell Technology Group Ltd.; Maxim Integrated Products, Inc.; Microchip
Technology, Inc.; Micron Technology, Inc.; NVIDIA Corporation; ON Semiconductor
Corporation; QUALCOMM Corporation; Seagate Technology plc; STMicroelectronics
N.V.; TE Connectivity Ltd.; Texas Instruments Incorporated; and Western Digital
Corporation; provided, that the Committee may make such changes to the list of
Peer Companies as it determines to be necessary or appropriate in its sole
discretion, including to reflect mergers and acquisitions or other similar
activities.


3.    TSR Calculations


(a)During the applicable Performance Period, applicable stock prices will be
adjusted for stock splits, rights offerings, spin-offs, or similar events, but
will not be adjusted for stock buybacks or stock issued as consideration for an
acquisition. Such adjustments, or lack thereof, shall be made in the sole
discretion of the Committee, the Committee’s determination shall be final,
conclusive and binding on the Participant, and on all other persons, to the
maximum extent permitted by law.


(b)    TSR will be based on the local currency of each company’s primary stock
exchange listing. Adjustments will not be made to convert stock prices from
local currency to USD.        


6



--------------------------------------------------------------------------------















ANNEX A
Country Specific Tax Provisions
For Participants whose PSU grants are or become subject to the tax laws of the
United States
Settlement Date. The Settlement Date shall occur as soon as practicable
following the applicable Vesting Date or such earlier date as provided in
Sections 4(b)-(c) of this PSU Agreement, but in no event later than March 15 of
the year following the year in which such the applicable PSUs become vested.
Section 409A Compliance. The intent of the parties is that the payments and
benefits under this PSU Agreement comply with Section 409A of the U.S. Internal
Revenue Code of 1986, as amended from time to time, or any successor thereto
(the “Code”), to the extent subject thereto, and accordingly, to the maximum
extent permitted, this PSU Agreement shall be interpreted and administered to be
in compliance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this PSU Agreement which are
subject to Section 409A of the Code until the Participant would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this PSU Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this PSU Agreement or any other
arrangement between the Participant and the Company during the six-month period
immediately following the Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or, if earlier, the Participant’s date of
death). The Company makes no representation that any or all of the payments
described in this PSU Agreement will be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A of the Code.






7

